PER CURIAM.
Claimant, Morris Stinebring, appeals an order in which the judge of compensation *1286claims (JCC) denied and dismissed with prejudice a claim for recalculation of social security offset and a corresponding claim for penalties, interest, costs, and attorney’s fees. The JCC relied upon the Florida Supreme Court’s opinion in Escambia County Sheriffs Department v. Grice, 692 So.2d 896 (Fla.1997) and did not have the benefit of the court’s opinion in Dixon v. GAB Business Services, Inc., 767 So.2d 443 (Fla.2000). Accordingly, we reverse and remand for reconsideration in light of Dixon v. GAB Business Services.
Claimant also appeals the JCC’s use of a spreadsheet which was submitted by the E/C, but not introduced into evidence. The E/C properly concedes that if a Grice offset is not applicable to this case, then the spreadsheet submitted and accepted by the JCC is not accurate. On remand, the JCC is directed to disregard the inaccurate spreadsheet.
REVERSED and REMANDED.
LAWRENCE, DAVIS and VAN NORTWICK, JJ., CONCUR.